         Case 1:16-cv-05263-AKH Document 367 Filed 02/14/19 Page 1 of 1




                                        February 14, 2019

VIA ECF
The Honorable Alvin K. Hellerstein
United States Courthouse
Southern District of New York
500 Pearl Street, Room 1050
New York, New York 10007
       Re:      FrontPoint Asian Event Driven Fund, L.P., et al. v. Citibank, N.A., et al., No.
                16-cv-05263 (AKH)

Dear Judge Hellerstein:

       We represent Plaintiff and write with consent on behalf of all parties in the above-
captioned matter to request that the Court adjourn the oral argument currently scheduled for
March 19, 2019. The parties request this adjournment to accommodate the pre-existing
scheduling conflicts of attorneys for Plaintiff that will be participating in the argument.

       We have met and conferred with Defendants and propose rescheduling the argument for
any date between April 30 and May 2, 2019, when all parties are available.

       The parties also jointly request clarification regarding which motions the Court intends to
address at the argument. There are currently four motions pending before the Court:
             1. The Hongkong and Shanghai Banking Corporation Ltd.’s Motion for
                Reconsideration or, Alternatively, Certification for Interlocutory Appeal (ECF
                No. 303);
             2. The Singapore Banks’ Motion for Reconsideration or, Alternatively, Certification
                for Interlocutory Appeal (ECF No. 305);
             3. Defendants’ Joint Motion to Dismiss the Third Amended Class Action Complaint
                (ECF No. 318); and
             4. Plaintiff’s Motion for Leave to Amend and File the Proposed Fourth Amended
                Class Action Complaint (ECF No. 347).
       Providing clarification will allow the parties to focus on the matters that the Court
considers most important, conserving time and resources for all of those involved.


                                                             Respectfully submitted,

                                                             /s/ Vincent Briganti

cc: Counsel of Record (via ECF)
